Mr. Presiding Justice Waterman delivered the opinion of the Court. The certificate of the clerk of the Circuit Court to the record filed in this court is that a complete “ transcript of the record prepared according to prtecipe filed in my office on the 17th day of August, A. D. 1894.” The praecipe directs the clerk to make up a record “ as follows: ” “ Summons and return. (Copy furnished herewith.) Declaration, including amount due. (Copy furnished herewith.) Bill of exceptions, including motion for a new trial. (Copy furnished.) Copy of judgment and copy of appeal bond. The documents referred to as having copies furnished, are inclosed herewith and bound together in such a way that they can be readily taken apart if necessary.” If we assume that the clerk has made up his. transcript from the originals instead of from “ copies furnished,” we have no certificate that a transcript of the complete record has been filed in this court. The praecipe does not call for any of the pleadings save the declaration. We are therefore unable to tell what the issues in the cause are. Tolman v. Wheeler, No. 5404, October term 1894 of this court. The statute of June 15, 1887, “recordin case of appeals,” as to presenting to the clerk a copy of the bill of exceptions, etc., affects only the fees to which the clerk is entitled for Inaking a transcript; it does not do away with the necessity for a certificate showing that a complete transcript of the record has been made. The record being insufficient to enable us to enter upon a consideration of the merits of this appeal, the judgment of the Circuit Court is affirmed.